J. S55014/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    v.                    :
                                          :
RAYMOND DALE McINTYRE,                    :         No. 2042 WDA 2014
                                          :
                         Appellant        :


          Appeal from the Judgment of Sentence, November 12, 2014,
                in the Court of Common Pleas of Clarion County
               Criminal Division at No. CP-16-SA-0000025-2014


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., AND STRASSBURGER, J.*


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED OCTOBER 14, 2015

        Raymond Dale McIntyre appeals from the November 12, 2014

judgment of sentence following his conviction of driving while operating

privileges are suspended or revoked.1 We affirm.

        The facts and procedural history of this case are as follows: On May 1,

2014, Southern Clarion County Police Officer Josh Krizmanich observed

appellant driving a silver PT Cruiser on State Route 68. (Notes of testimony,

11/12/14 at 9-10.)       Officer Krizmanich, knowing that appellant’s driver’s

license privileges were suspended, cited appellant for driving while his

driver’s license was suspended.      (Id. at 11.)   Officer Krizmanich testified




* Retired Senior Judge assigned to the Superior Court.
1
    75 Pa.C.S.A. § 1543(a).
J. S55014/15


that, when he stopped appellant several months later, appellant stated he

was aware that his driver’s license was suspended. (Id. at 12.)

      On July 31, 2014, appellant was found guilty of driving while operating

privileges were suspended or revoked by Magisterial District Judge Jeffrey C.

Miller.   Appellant filed a summary appeal to the Clarion County Court of

Common Pleas on August 5, 2014. On November 12, 2014, the trial court

held a summary appeal trial where appellant was found guilty and was

sentenced to pay a fine of $200 plus costs. Appellant filed notice of appeal

to this court on December 9, 2014, and filed a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). The trial court then

filed an opinion.

      Appellant raises the following issue for our review:

             Does the fact that a driver acknowledges four
             months after he is cited for driving after suspension
             that he knows that his license is suspended establish
             that he had actual notice of the suspension four
             months earlier when he was cited when he had a
             citation issued for driving under suspension, a
             summary trial with a finding of guilt in between the
             four month time span?

Appellant’s brief at viii.

      Appellant argues that the Commonwealth failed to prove beyond a

reasonable doubt that appellant had notice of the suspension of his driver’s

license. Our standard of review is well settled:

             In a license suspension case, our scope of review is
             limited to determining whether the trial court’s
             findings are supported by competent evidence,


                                     -2-
J. S55014/15


              whether any error of law was committed and
              whether the decision is a manifest abuse of
              discretion.    When faced with a challenge to the
              sufficiency of the evidence to support a conviction,
              the appellate court must view the evidence adduced
              at trial in the light most favorable to the verdict
              winner. The Commonwealth, as verdict winner, is
              entitled to all favorable inferences which may be
              drawn from the evidence. If the trier of fact could
              have reasonably determined from the evidence that
              all the necessary elements of the crime were
              established, then the evidence will be deemed
              sufficient to support the verdict.

Commonwealth v. Baer, 682 A.2d 802, 804-805 (Pa.Super. 1996)

(citations omitted).    The Commonwealth is required to prove beyond a

reasonable doubt that a defendant had actual notice that his or her driver’s

license has been suspended. Commonwealth v. Kane, 333 A.2d 925, 926

(Pa. 1975).

     Our supreme court has enumerated several factors that may be

considered by a fact-finder in determining whether a defendant had actual

notice of a suspended driver’s license, including a statement by the

defendant acknowledging that he or she was driving during a suspension

period or evidence that the Pennsylvania Department of Transportation

(“PennDOT”)       mailed   notice   of   suspension    to   the      defendant.

Commonwealth v. Zimmick, 653 A.2d 1217, 1221 (Pa. 1995). A previous

panel of this court has stated that actual notice may “take the form of a

collection of facts and circumstances that will satisfy the Commonwealth’s

burden of establishing a prima facie case of notice.” Commonwealth v.



                                     -3-
J. S55014/15


Crockford, 660 A.2d 1326, 1331 (Pa.Super. 1995) (en banc), appeal

denied, 670 A.2d 140 (Pa. 1995).

         In the instant case, we find that the Commonwealth has met its

burden in proving beyond a reasonable doubt that appellant did have notice

of his driver’s license suspension.       First, the Commonwealth provided

appellant’s certified driving record from PennDOT at his summary appeal

trial.   (Notes of testimony, 11/12/14 at 15.)      The certified driving record

indicates that PennDOT mailed an official notice of a 12-month suspension to

appellant on September 3, 2012.2          The Commonwealth also presented

testimony     from     Officer   Krizmanich   who   indicated   that   appellant

acknowledged notice of his suspension in a subsequent encounter:3

              Q:     So this is a conversation on a subsequent
                     traffic stop?

              A:     Uh-huh.

              Q:     You question him about his license being
                     suspended?

              A:     Uh-huh.

              Q:     Did he indicate whether or not he was aware it
                     was suspended?


2
  The September 3, 2012 notice from PennDOT was for a 12-month
suspension that was to take effect on January 11, 2014. Appellant was
serving a suspension for an unrelated offense at the time PennDOT mailed
the notice. (Docket #24.)
3
  The subsequent encounter took place in either August or September 2014
when Officer Krizmanich pulled appellant over for an unrelated vehicle
offense. (Id. at 12.)


                                       -4-
J. S55014/15


           A:    Yes. He said he knew it was.

Id. at 12. Considering both the certified driving history from PennDOT and

Officer Krizmanich’s testimony in a light favorable to the Commonwealth as

verdict winner, the Commonwealth has satisfied its burden of proof that

appellant had notice that his driver’s license was suspended at the time of

the May 1, 2014 incident.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/14/2015




                                   -5-